                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   JUSTIN ALLEN DAVEY, et al.,                              CASE NO. C21-5068-JCC
10                              Plaintiffs,                   ORDER
11          v.

12   PIERCE COUNTY COUNCIL, et al.,

13                              Defendants.
14

15          This matter comes before the Court on the Report and Recommendation (“R&R”) of the
16   Honorable Mary Alice Theiler, United States Magistrate Judge (Dkt. No. 25).
17          Plaintiffs Justin Allen Davey and Ezra Fleming-Ralston filed a proposed civil rights
18   complaint under a single cause of action. (Dkt. Nos. 1-1, 7-1.) Plaintiffs allege violations of their
19   constitutional rights related to plumbing and sewer conditions in their unit at the Pierce County
20   Jail. (Id.) Judge Theiler recommends the Court dismiss the second-named plaintiff, Mr. Fleming-
21   Ralston, without prejudice to instituting a separate lawsuit; the first-named plaintiff, Mr. Davey,
22   would then proceed as the sole plaintiff in this action. (Dkt. No. 25 at 2.) Judge Theiler also
23   recommends the Court strike Mr. Fleming-Ralston’s motion to proceed IFP, the IFP applications
24   filed by non-parties, and the motion to amend the complaint and the proposed amended
25   complaint, and order Mr. Davey to file an amended complaint within 30 days addressing only his
26   individual claims. (Id.) Neither Mr. Davey nor Mr. Fleming-Ralston object, and Mr. Davey has


     ORDER
     C21-5068-JCC
     PAGE - 1
 1   already filed an amended complaint addressing only his individual claims. (See Dkt. No. 26 at 3.)

 2          Having thoroughly considered the R&R, the lack of objections thereto, and the relevant

 3   record, the Court ORDERS:

 4          1. The Court ADOPTS the R&R (Dkt. No. 25).

 5          2. Pursuant to Federal Rule of Civil Procedure 21, the second-named plaintiff, Ezra

 6              Fleming-Ralston, is DISMSSED without prejudice to instituting a separate lawsuit.

 7          3. Mr. Fleming-Ralston’s motion to proceed in forma pauperis (“IFP”) (Dkt. No. 7),

 8              non-parties Justin D. Mohler’s and Roger Woodard’s applications to proceed IFP

 9              (Dkt. Nos. 13, 14), Plaintiff’s motion to amend the complaint (Dkt. No. 8), and the

10              proposed amended complaint (Dkt. No. 15) are STRICKEN.

11          4. If he chooses to re-file his claims, Mr. Fleming-Ralston shall proceed in a separate

12              case, file a new complaint addressing only his individual claims, and pay a new filing

13              fee or file an application to proceed IFP.

14          5. The matter is referred back to the Honorable Mary Alice Theiler for further

15              proceedings.

16          6. The Clerk is directed to send copies of this Order to the parties and to Judge Theiler.

17          DATED this 28th day of April 2021.




                                                             A
18
19

20
                                                             John C. Coughenour
21                                                           UNITED STATES DISTRICT JUDGE
22

23

24

25

26


     ORDER
     C21-5068-JCC
     PAGE - 2
